Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.
Status of the Claims
Claims 1-17 and 19-21 are pending. 
Response to Applicant’s Argument
In response to “In contrast to claim 1, Akkiraju is directed to a textual conversation rather than a spoken conversation, and does not ", output a prompt to the user of the computing device, while the user is speaking, the prompt displayed on a display of the computing device and comprising content including a suggestion to help the user complete a sentence that the user has begun." (Claim 1)”.
In view of such amendment to claim 1, previous grounds of rejections are vacated. Upon further search and consideration, please see details regarding new grounds of rejections below.
In response to “Thus, Raniere clearly does not teach or suggest the subject matter of claim 6”. 
In view of such amendment to claim 6, previous grounds of rejections are vacated. Upon further search and consideration, please see details regarding new grounds of rejections below.
In response to “However, Redfern does not teach or suggest the subject matter of amended claim 12, i.e., "in response to identifying a name of a file stored on the computing device in the words of the teleconference voice data, outputting an alert to a user of the computing device that a participant in the teleconference has mentioned, by name, the file stored on the computing device." For this reason, the rejection of claim 12 should be reconsidered and withdrawn”. 
In view of such amendment to claim 12, previous grounds of rejections are vacated. Upon further search and consideration, please see details regarding new grounds of rejections below.

Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 12-16 and 19-20 are rejected under 35 USC 102(a)(2) as being anticipated by Raniere (US 2015/0081663 A1).
Regarding Claim 12, Raniere discloses a method comprising: 
with a computing device (¶18, computer system 101), connecting to a teleconference (¶30, mobile phone as computing system 101 for recording telephone conversations and mobile network internet viewing information; e.g., ¶57, conversation with user’s boss); 
capturing, via the computing device, voice data from the teleconference (¶29, record audio input via microphone); 
analyzing the captured voice data to determine words in the voice data (¶36, analyze and parse user input for keywords); and 
in response to identifying a name of a file stored on the computing device in the words of the teleconference voice data, outputting an alert to a user of the computing device 48577494316/481,496that a participant in the teleconference has mentioned, by name (¶62, received user input may be a conversation between the user and another individual; i.e., the received user input is either from the user or from another participant different from the user), the file stored on the computing device (¶62, parse received user input for keywords relating to space travel and exploration and present user with a prompt suggesting the user check out the following links and within each link may be websites or encyclopedic entries among other destinations; in view of ¶37, user input may include a website stored as html file in archive 117 of the computer system 101 shown in Fig. 1).  
Regarding Claim 13, Raniere discloses wherein the captured voice data comprises a name of a first participant in the teleconference other than the user (¶57, parse audio for keywords wherein a speaker is identified as a significant other or user’s boss), wherein the name of the first participant is added by the computing device to compiled information about the first participant that is available to the user during the teleconference (¶57, recognizing and labeling relationships between the user and other individuals scanned or analyzed by the computing system; ¶60, researching keywords (i.e., including those identified as a significant other or user’s boss) by consulting information repository to obtain locally stored user profiles generated by other users of the computing system; ¶61, this allows the processor to compile retrieved information from the information repository into any format (i.e., to include user profiles from other users and labeled as user’s significant other or boss); in view of ¶2 and ¶25, this allows the computer to aggregate information received from the user input and use this pool of information to research and present content to the user).  
Regarding Claim 14, Raniere discloses wherein the captured voice data comprises a role of the first participant which is added to the compiled information (¶57, recognizing and labeling relationships between the user and other individuals scanned or analyzed by the computing system).  
Regarding Claim 15, Raniere discloses wherein the captured voice data comprises a topic or topics of interest to the first participant which are added to the compiled information (¶61, receive user input and parse for keywords relating to space travel and exploration and provide / compile encyclopedia entries and websites associated with space exploration to the user; ¶55, since received user input is either from the user or from another individual, in the latter case, where user input is from another individual interested in space travel).  
Regarding Claim 16, Raniere discloses wherein the alert comprises a link to the file stored on the computing device (¶62, present the user with a prompt suggesting the user  to check out the following links and within each link may be website or encyclopedic entries; ¶37, link to website saved in archive 117). 
Regarding Claim 19, Raniere discloses displaying the compiled information to the user while the first participant is speaking (¶33, collecting information about user’s activities in real time when the computing system is actively being used; i.e., ¶¶61-62, user input from another individual regarding space exploration is collected in real time to compile information saved in information repository such as websites for presenting the user with a prompt suggesting the user to check out; see for example, ¶55, recognizing “I really need to study for the upcoming biology exam” as urgent, identify biology notes stored on computing system and research helpful information for studying purposes).  
Regarding Claim 20, Raniere discloses accessing available social network data of the first participant which is added to the compiled information (¶28, in addition to website being reviewed, the computing system may also review activity conducted on interactive websites such as social networking sites 305; in view of ¶27, computing system 101 have unrestricted access to collect or compile as much information about the user as possible).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 USC 103(a) as being unpatentable over Peterson et al. (US 2017/0039874 A1) in view of Sapoznik et al. (US 9807037 B1).
Regarding Claim 1, Peterson disclose a computing device (Fig. 1) to be operated where a user is speaking before an audience (¶31, when a person is having a conversation with another person), the device comprising a processor (Fig. 1 and ¶22, processor 110) to: 
capture voice data from a presentation being given by the user of the computing device (¶31, information handling device uses a microphone to capture the content of the conversation);
analyze the captured voice data to determine words in the voice data (¶34, determine that at least one of the terms in the content is unfamiliar to the user); and 
based on the determined words (in view of ¶15, in a case where the person is conversing with another person and the speaker is having difficulty articulating the meaning of the terms), output a prompt to the user of the computing device, while the user is speaking (¶43, if user is the part of a conversation, provide assistance by presenting a prompt indicating to the user that assistance is available), the prompt displayed on a display of the computing device and comprising content including a suggestion, in real-time, to help the user (¶42, if it is determined that the user is unfamiliar with a term, provide assistance to the user like providing a definition of the term, a synonym of the term to help the user understanding the term; ¶43, in one example, display the definition on a smart watch / information handling device).  
Peterson does not disclose help the user complete a sentence that the user has already begun.
Sapoznik teaches a system (Fig. 21, computing device 2100) enabling a customer and a customer service representative to communicate by speech (Abstract and Col 17, Rows 13-15, “the following description will use text communication as an example, but the same techniques may also be used when communicating by speech”) comprising a customer service representative interface analyzing captured voice data of the customer service representative to determine words in the voice data and based on the determined words (Col 48, Rows 7-30, computing device 2100 has a speech recognition component that process audio signal to obtain text corresponding to the speech), output a prompt to the customer service representative, while the customer service representative is speaking, display a suggestion in real time to help the customer service representative to complete a sentence that the customer representative has already begun (Col 17, Rows 47-56, as CSR starts to type a response to a customer, present one or more possible completions on the CSR user interface; e.g., as CSR has type “How m”, a suggested completion may include “how may I help you today?”; this technique is used when communicating by speech such that when the CSR respond in speech “How m”, an auto complete component 2124 that uses semantic processing to provide suggestions for completions of the text the CSR started to type or speak per Col 17, Rows 13-15 and Col 48, Rows 27-30).
Peterson suggested that if a person is conversing with another person (as it is the case when a customer is speaking to a customer service representative), it is not always an option to stop the speaker and ask what certain term means (¶15). It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to display a suggestion in real time to help a user / customer service representative to complete a sentence that the user has already begun by using a semantic processing to understand the meaning of the customer request and to provide completion suggestion to the user when the user is starting to respond (Sapoznik, Col 3, Rows 23-30) in speech (Col 17, Rows 13-15, “the following description will use text communication as an example, but the same techniques may also be used when communicating by speech”); i.e., providing synonyms and semantic definitions of unfamiliar terms and to suggest auto-completion responses. 
Regarding Claim 2, Peterson disclose wherein the computing device is to provide the prompt in which the suggestion comprises a word or phrase to complete the sentence in response to the user hesitating after beginning the sentence (¶41, determine that user is unfamiliar with certain term based on detecting user showing hesitation; i.e., implement Sapoznik semantic processing to understanding meaning of customer request and to provide auto-completion suggestions based on detecting CSR hesitation).  
Regarding Claim 5, Peterson disclose wherein the words in the voice data comprise keywords regarding current events, and the prompt comprises information regarding the current events (¶13 and ¶15, live conversation with people of different occupations or fields such as doctors, lawyers, or engineers; ¶42, provide term definition, synonym, and term context clues used in different field of study relating to the term).
Claims 3-4 are rejected under 35 USC 103(a) as being unpatentable over Peterson et al. (US 2017/0039874 A1) in view of Sapoznik et al. (US 9807037 B1) as applied to claim 1, in further view of Raniere (US 2015/0081663).
Regarding Claims 3-4, Peterson does not disclose analyze the captured voice data comprises tallying each word spoken by the user and wherein the prompt comprises an alternate word selection to a word spoken by the user over a limit. 
Raniere discloses a computing device with processor (¶18, computer system 101 comprising a processor 103 and computer readable memory 105; ¶19, processor 103 may carry out instructions of a computer program; ¶20, memory 105 stores programs) to: 
capture voice data for a specific user from a teleconference that the computing device is logged into or a speech being given by the specific user (¶29, record audio input via microphone; ¶30, detecting voice signature of the user to differentiate multiple user voices recorded in a phone conversation); 
analyze the captured voice data to determine words in the voice data (¶36, analyze and parse user input for keywords); 
tally a number of times a particular word is used by the specific user in the voice data (¶53, processor 103 tracks the number of times a keyword has been parsed from user input and correlate the frequency with which a keyword is generated to the relative importance the keyword may have to a user; ¶55, ranking the importance of the keyword may be frequency with which the keyword is generated) and based on the tally, alert the specific user when the number of times reaches a limit and prompt the user with an alternative word choice (¶64, convert user input into text and parsed for keywords, calculate frequency that a keyword is generated, alert the user to the overuse of the word (i.e., overuse of the word corresponds to a keyword whose frequency hits a limit), and supply a list of suggested alternatives).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to tally words spoken by the user and to prompt the user with alternate word selections to the word spoken over a limit in order to alert the user to the overuse of the word and supply a list of suggested alternatives (Raniere, ¶64).
Claims 6-8, 11, and 21 are rejected under 35 USC 103(a) as being unpatentable over Basson et al. (US 2010/0034366 A1) in view of Peterson et al. (US 2017/0039874 A1).
Regarding Claim 6, Basson discloses a non-transitory computer-readable storage medium comprising program instructions (¶31, program storage device embodying program of instructions) which, when executed by a processor (Figs. 1-2, CPU 104), to cause the processor of a computing device to: 
capture voice data from a teleconference involving the computing device (Fig. 1 and ¶23, audio signal 200 from the conference call is recorded and stored in an audio recording section); 
analyze the captured voice data to determine words in the voice data (¶23, audio transcriber 301 performs automatic speech recognition on audio signal 200 and routes the transcription to participant names detector module 302, module 303, and general topics identification module / block 304); and 
output an alert to a first participant in the teleconference when a different participant has spoken a word in the voice data that is associated with the first participant in the teleconference (¶25 and ¶28, topic identification block 304 interprets the audio to identify the name of a participant in processed speech, whether or not the participant is being directly addressed and whether or not the participant is expected to respond; ¶28, if the participant was required to respond, the participant is alerted).  
Basson does not disclose that the computing device is logged into the teleconference.
Peterson discloses a computing device (Fig. 1) to be operated where a user is speaking before an audience (¶31, when a person is having a conversation with another person) where identification of a particular person is based on a profile belonging to a person when the person logged into the computing device under a particular profile (¶33).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have computing devices logged into a teleconference in order to provide identification of people involved in a conversation (Peterson, ¶33).
Regarding Claim 7, Basson discloses wherein words associated with a participant in the teleconferenc¶25, interpret audio according to topic identification block 304 to identify the name of a participant), a role of the participant (¶25, determine whether or not the participant is being addressed and is being summoned to reply in contrast to simply being mentioned), and a topic of interest relevant to the participant (¶26, topic labeling semantic interpreter 502 parses transcript elements to provide textual representation of the participant’s domain of discourse).  
Regarding Claim 8, Basson discloses wherein the program instructions are to cause the processor to output the alert to a display to capture attention of the first participant (¶27, in the event a determination is made that the participant is required to respond (decision block 608 is Yes), the participant is alerted and provide a conversation summarization to the participant; see ¶21, computer 106 with display 111 to provide text version summarizations of a teleconference conversation and visual alerts).  
Regarding Claim 11, Basson discloses wherein the word associated with the first participant comprises a name of the first participant (¶25, interpret the audio transcript to identify the name of a participant in the processed speech).
Regarding Claim 21, Basson does not disclose voice recognition instructions to differentiate between different participants in the teleconference.
Peterson discloses voice recognition instructions to differentiate between different participants in the teleconference (¶33, using voice recognition to perform user identification during a conversation).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement voice recognition to determine the identification of at least one person in a conversation (Peterson ¶33). 
Claim 9 is rejected under 35 USC 103(a) as being unpatentable over Basson et al. (US 2010/0034366 A1) in view of Peterson et al. (US 2017/0039874 A1) as applied to claim 6, in further view of Raniere (US 2015/0081663).
Regarding Claim 9, Basson does not disclose wherein the alert includes a link or preview to a file mentioned by the different participant.  
Raniere discloses a computing device with processor (¶18, computer system 101 comprising a processor 103 and computer readable memory 105; ¶19, processor 103 may carry out instructions of a computer program; ¶20, memory 105 stores programs) to: 
capture voice data / spoken information from a teleconference (¶29, record audio input via microphone); 
compile spoken information from either a user of the computing system or another individual to include a link or preview to a file mentioned by another individual (¶62, receiving user input which may be parsed for keywords relating to space travel and exploration and present the user with a prompt suggesting user check out links to related websites; ¶55, given that the received input is conversation is between the user and another individual; the user input mentioning the file is either from the user or from the other individual) for presentation or alert to the user (¶57, for example, audio being parsed for keywords was identified or labeled as user’s significant other such that the user receives the prompt to check out the links of space exploration website mentioned by the user’s significant other).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to alert the participant when the participant was required to respond and to provide a conversation summarization including links to files mentioned by other participant in order to provide content in the context of the conversation (Raniere, ¶28, assess and categorize which information may be most important to the user).
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Basson et al. (US 2010/0034366 A1) in view of Peterson et al. (US 2017/0039874 A1) as applied to claim 6, in further view of Redfern (US 2014/0330566 A1).
Regarding Claim 10, Basson does not disclose wherein the alert comprises availability of the first participant with regards to scheduling information.  
Redfern discloses a method comprising
capturing, via a computing device, voice data from a teleconference (¶16 and ¶24, electronic device 210 captures audio signal of a telephone / conference call and communicates the captured audio signal to server 212);
analyzing the captured voice data to determine words in the voice data (¶¶17-18, extract features from the audio signal and perform keyword analysis); and
based on the words: 
compiling spoken information about a first participant in the teleconference (¶18, determine the name “John Smith” is stated in the conversation, access content in a social graph about “John Smith”); and 
displaying or alerting the compiled information about the first participant to a second participant (¶18, in a conversation between a first individual and a second individual; ¶22, provide content to them based on the context of the conversation);
wherein the compiled information comprises availability of the first participant with regards to scheduling information (¶20, access individual’s calendar to determine how busy the individual is).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to alert the participant to the situation state of other participants based on accessing other participant’s calendar and determine how busy they are (Redfern ¶20).
Claim 17 is rejected under 35 USC 103(a) as being unpatentable over Raniere (US 2015/0081663) in view of what is well known.
Regarding claim 17, Raniere discloses wherein the alert comprises a customized content viewed of the file stored on the computing device (¶62, the retrieved information may form the basis for customized content viewed by the user).
While Raniere does not disclose alert comprises a preview of the file stored on the computing device, preview is well known in the art to be a customized content viewed by the user.
Therefore, examiner takes official notice that it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to prompt / alert the user by suggesting a preview of the file stored on the computing device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/29/2022